IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES WILLIAM FOWLER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0843

KRISTY L. FOWLER,

      Appellee.

_____________________________/

Opinion filed May 15, 2015.

An appeal from an order of the Circuit Court for Alachua County.
James P. Nilon, Judge.

James William Fowler, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      Upon consideration of the appellant's response to the Court's order of April

14, 2015, the Court has determined that the Partial Final Judgment of Dissolution

of Marriage is not a final order as it reserves jurisdiction to expend additional

judicial labor over the non-collateral issues of child support and parental
responsibility. See Hoffman v. O’Connor, 802 So. 2d 1197 (Fla. 1st DCA 2002);

Klein v. Klein, 551 So. 2d 1235 (Fla. 3d DCA 1989). Accordingly, the appeal is

hereby dismissed as premature.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                      2